Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 14, Applicant claims “a discharge current of 0.02 CA or less”.  It is unclear what unit “CA” is.  There is no teaching in the disclosure of what this unit is.  Applicant may have meant to claim centiampere “cA”, but this is not taught.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US 2009/0286153).
Regarding claims 1, 11-17, 19 and 20, He discloses a secondary battery comprising:
a positive electrode (paragraph 46); and
a negative electrode (paragraphs 53-54), wherein
a battery discharge curve and a positive electrode discharge curve of the secondary battery have a discharge current of 0.02 CA or less, and
the negative electrode includes graphite via which a conductive additive is supported as an active material (see paragraphs 53-54 which disclose graphite with an additive such as acetylene black), and
a supporting amount of the additive is 2wt% or less with respect to graphite (see paragraphs 53-54 which disclose a range which overlaps the claimed range).
The italicized portion, along with claims 11-17, 19 and 20, is a physical/electrical property and/or intended use of the claimed secondary battery.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
Furthermore, the curves to which Applicant claims are directed are heavily dependent on a number of operational factors (SOC, temperature, pressure, etc.).  Such operational parameters, and their associated curves, do not distinguish the claimed apparatus from the prior art.  Neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states .  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US 2009/0286153) in view of Yamaki (US 2006/0127771).
Regarding claim 18, He discloses that the anode material is not limited and can be selected from a number of compositions, including graphite (paragraph 53-54) but does not explicitly disclose the inclusion of amorphous carbon in the anode.
Yamaki also discloses a secondary battery (see abstract).
Yamaki teaches the combination of amorphous carbon and graphite in the anode produces a higher output (paragraph 81).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the amorphous carbon/graphite mixture of Yamaki to the anode of He in order to increase output.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Futhermore, it is noted that Applicant is attempting to distinguish the instantly claimed apparatus by citing the electrical properties of the battery without claiming the structure or composition of the battery that produces these results.  In the interest of compact prosecution, Applicant is urged to claim the structure and/or composition rather than the physical/electrical properties that are inherently produced by said structure/composition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/        Primary Examiner, Art Unit 1725